DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
memory/medium storing a program in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitani et al. (US 2020/0236338).

	With respect to claims 1, 5, 6, and 7, Mitani shows a distance measurement system/method comprising (strikeouts are used to indicate limitations not shown by Mitani):
an image capturing apparatus (apparatus of Fig. 13 which captures images) has an imaging sensor configured to capture a plurality of images at different viewpoints (“the left camera unit 3025 and the right camera unit 3035 constitute a stereo camera system,” see para. [0267]; each camera would have a photodetector array such as a CCD, i.e. an “imaging sensor”; in the alternative, the left camera is a single camera with a single image sensor and is capable of being used to capture a plurality of images at different viewpoints as the object is moving or the camera is moved. In another alternative, there is a single “image recognizer” and “image recognizing processing” which would correspond to the claimed “imaging sensor”);
a processor (see para. [0269]); and
a memory (see para. [0269]) storing a program which, when executed by the processor, causes the processor to:
acquire first information for calculating first distance information, indicating a subject distance from a subject to an imaging sensor (system of Fig. 13), based on a parallax amount at a plurality of pixel positions on the basis of a In order to measure the distance to the object OB, it is necessary to specify the parallax between the left camera unit 3025 and the right camera unit 3035 with respect to the object OB”)) obtained from the imaging sensor ( of an image capturing apparatus;
acquire second information for calculating second distance information including distance information corresponding to the first distance information ([00276]: “The sensor unit 3005 includes a sensor capable of detecting a distance to an object located in an outside area of the vehicle 100. Examples of such a sensor include a LiDAR sensor and a millimeter-wave radar.”) and having a smaller measurement error due to temperature than a measurement error due to temperature of the first distance information (please note that a second distance device is no longer recited to be an element of the claim and thus only requires the processor to be capable of receiving distance data. Moreover, although not explicitly stated by Mitani, a LiDAR and millimeter-wave radar have higher accuracy throughout a range of temperatures; in the alternative, both the first and second distance measurement devices would not have the same measurement error due to temperature and so one would have less error);
determine whether there is a predetermined change in a relationship of the first distance information to the second distance information over time ([0286]: “For example, when the difference between the distance to the object indicated by the first distance information and the distance to the object indicated by the second distance information exceeds a predetermined threshold value”; the predetermined threshold value being equivalent to the claimed “predetermined change”),
correct the first information or the first distance information on the basis of the second distance information  ([0275]: “[0275] The calibration information is generated as an adjustment amount necessary to match the first distance information with the second distance information. The calibration information is stored by the controller 3004.”); and
output corrected first information or corrected first distance information to the image capturing apparatus (3004 or 3006; see [0279]-[0281]; in addition under broadest reasonable interpretation, the claim only requires the processor to have the ability to output the information which a processor would inherently have the ability to output a value),
 wherein the subject is detected and extracted from the plurality of images (image from the left and right camera units; [0277]: “the distance measurement using the left camera unit 3025 and the right camera unit 3035…are performed for the same object) and the processor sets an average of acquired second information corresponding to a plurality of positions of the extracted subject as the second distance information of the subject.  

Mitani does not expressly disclose that the first distance information obtained from the left and right camera units is based on an average of a plurality of images and does not disclose the processor sets the second distance information is based on the average of a plurality of images.
	Official notice is taken that it was well known to determine distance based on averaging a plurality of images. Before the effective filing date of the claimed invention, it would have been obvious to acquire the distance information based on the average of a plurality of images in order to increase the accuracy of the distance information.

2. (also claim 8) The distance measurement system according to claim 1, wherein the program further causes the processor to calculate a correction coefficient for correcting the first distance information by comparing the corresponding first distance information with the second distance information and corrects the first distance information using the correction coefficient  ([0277]: “the calibration information”).  

11 (and claim 13). The distance measurement system according to claim 10, wherein the program, when executed by the processor, further causes the processor to execute: converting the parallax amount into the subject distance using a predetermined conversion coefficient ([0299] “The position of the object OB is specified by comparing the value of the pixel included in the left image LI and the value of the pixel included in the right image RI, and specifying a set of pixels having similar values. A set of pixels having similar values corresponds to the image of the object OB. This image processing is referred to as block matching.”).  

12. The distance measurement system according to claim 1, wherein the first distance information is determined based on the parallax amount between a first image signal and a second image signal based on an image generated by a light flux passing through different pupil regions of an imaging optical system (left camera unit 3025 and the right camera unit 3035 would each have a pupil).

14. The distance measurement system according to claim 1, wherein the first distance information is corrected on the basis of the correction information calculated based on a second image group captured at a timing different from the plurality of images (“for calibration is determined in advance;” see para. [0272]).  

15. The distance measurement system according to claim 1, wherein the program further causes the processor to: -9- 25791/185/4087326.1PATENT S/N: 17/229, 351 25791.185 acquire second distance information on the basis of a second image group captured at a timing different from the plurality of images; calculate correction information of the distance information on the basis of the second image group; and correct the first distance information on the basis of the correction information  (“calibration information…..for calibration is determined in advance;” see para. [0272]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani as applied to claim 1 or 7 above, and further in view of Official Notice.
With respect to claims 3 and 9, Mitani shows all the elements as discussed above for claim 7 and shows a LiDAR sensor, but does not show that the LiDAR sensor has a laser. Official Notice is taken than LiDAR sensors with a laser source were well known. Before the effective filing date of the claimed invention, it would have been obvious to use a laser in the LiDAR for the predictable result of providing light used for measuring the distance.

With respect to claim 4, Mitani shows all the elements as discussed above for claim 1 and shows a moving body (a vehicle; [0001]) but does not explicitly show a moving control unit.
Official Notice is taken that autonomous vehicles were known to use a moving control unit based on distance information. Before the time of filing of the claimed invention, it would have been obvious to apply the distance measuring system of Mitani with an autonomous vehicle in order to give the autonomous vehicle a stereo camera system resistant to degradation [0008]-[0010].

With respect to claims 16 and 17, Mitani does not show straight line fitting the distance measurements. Official notice is taken that a line of best fit (curved and straight) was well known and before the effective filing date of the claimed invention, it would have been obvious to compare all the data/distance measurement to determine a more accurate relationship between the two measurements.

Response to Arguments
Claim Interpretation and Rejections under 35 U.S.C. 112
Applicant argues limitations in the claims should not be interpreted under 35 U.S.C. 112(f) because the claims have been amended to recite “an image capturing apparatus” and terms “image capturing apparatus,” “imaging sensor,” “processor,” and “memory” are sufficient structures to perform the claimed function. This is not found persuasive as there is no evidence before the Examiner that these terms have achieved recognition in the art to be the name for structure or class of structures for performing the claimed function. While the examiner would agree these terms are structural, i.e. a noun, these structures are not found to be terms having achieved recognition in the art to be terms for structure for performing the claimed functions. The terms such as “processor” and “memory” are recognized to perform generic functions and would require further modification in order to perform the claimed functions, i.e. require additional structure. If a processor and memory were sufficient structures, then a generic digital camera would anticipate since a generic digital camera would have a image sensor, a processor and memory. 

Claim Rejections under 35 U.S.C. 102 and 103
Applicant argues Mitani teaches two cameras to obtain the first distance information and does not teach using a single image capturing apparatus having one imaging sensor to capture a plurality of images at different viewpoint. The Examiner respectfully disagrees with Applicant’s interpretation of the claim. The claim does not limit the system to “a single image capturing apparatus having one imaging sensor.”  Although the claims are interpreted in light of the specification, limitations from the specification or applicant’s arguments are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The preamble of the claim uses the term “comprising” meaning there may be more elements than listed, as opposed to “consisting” which indicates the list is closed. The claim nor the specification defines the claimed “image capturing apparatus” such that it excludes a two camera system and that it must be limited to a single Mitani camera. Applicant’s argument also appears to be inconsistent with the disclosure such as Figure 12 which shows two image capturing apparatuses 1220a and 1220b which has similarities to Mitani’s Figure 13.

Applicant argues Mitani does not teach “determining whether there is a predetermined change in relationship of the first distance information to the second distance information over time…” The Examiner respectfully disagrees as Mitani teaches e.g “For example, when the distance to the target for abnormality detection is determined in advance, the controller 3004 may store the second distance information in advance,” see para. [0285]; “Therefore, it is possible to enhance the degree of freedom regarding the selection of the object to be used for the abnormality detection and the timing of the abnormality detection” (emphasis added). This indicates the determinations are not necessarily performed simulataneously, but rather over time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hwa Andrew Lee/             Primary Examiner, Art Unit 2877